Citation Nr: 0502108	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-27 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased rating for service-connected 
contact dermatitis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had over 25 years active duty service ending with 
his retirement in July 1994.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in February 2003, a statement of 
the case was issued in July 2003, and a substantive appeal 
was received in September 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Preliminary review of the record reveals that the veteran's 
last VA examination was held in November 2001 prior to 
publication of VA's new skin rating criteria on August 30, 
2002 (contained in the Code of Federal Register, Vol. 67, No. 
147 (July 31, 2002)).  As a result, the medical record does 
not allow for informed application of the new criteria to the 
veteran's appeal, and additional examination is therefore 
necessary. 

Additionally, the veteran had specifically requested that the 
RO obtain records from Presbyterian Family Health Care 
beginning in June 1999, in addition to the 2001 medical 
records.  The veteran signed and completed an additional VA 
Form 21-4142, but it is not clear whether these additional 
records have been requested.  Given the need to remand this 
case for another VA examination, the RO should also take 
appropriate steps to obtain these additional records 
identified by the veteran.

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should take appropriate action 
to request copies of all post-service 
medical records from Presbyterian Family 
Health Care from June 1999 to the 
present.  

2.  The veteran should be scheduled for 
an appropriate VA dermatological 
examination.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  All examination 
findings should be clearly reported to 
allow for evaluation under both the old 
and the new VA rating criteria for skin 
disability.  The examiner should 
specifically comment on the extent of 
skin disability and the percentage of the 
veteran's body that is affected.  After 
reviewing the record with attention to 
the medications which have been 
prescribed for the veteran's skin 
disability, the examiner should also 
report whether the veteran has undergone 
systemic therapy such as corticosteroids 
or other immunosupporessive drugs and, if 
so, the duration of such therapy. 
  
3.  After completion of the above, the RO 
should review the expanded record and 
determine whether a higher rating is 
warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded and opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




